OPINION ON REHEARING. Hart, J. In his motion for a rehearing counsel for appellee claims that the court erred in finding the facts to be that Walt N. Sanders redeemed the land from tax sale and did not assert any exclusive right to it. . We have again examined the record and find that the statement we made was correct. J. H. Ramsey, a brother-in-law of Walt N. Sanders, testified that he told Walt N. Sanders that he thought one of the boys ought to redeem the land in as much as they had been looking after it for their mother. Sanders replied that he had been thinking about it, but did not know. The next time Sanders talked with Ramsey, he told the latter that he had redeemed the land and that it cost him $91 to do it. Charles F. Sanders, a brother of Walt N. Sanders, testified that the latter told him that he thought he would redeem the land and subsequently told him that he had redeemed it. Walt N. Sanders then asked Charles F. Sanders what he would take for his share in the land. Other heirs testified that Walt N. Sanders negotiated with them about the purchase of their interest in the land. No denial of this testimony was attempted to be made by Walt N. Sanders, and the record shows that his son must have known what he was doing in the premises. Therefore the testimony was ample to sustain a finding that Walt N. Sanders redeemed the land from tax sale. Hence he could not claim the land by two years’ adverse possession under a tax deed because his tax deed constituted a redemption of the land for himself and the other tenants in common. If subsequently in 1916 Walt N. Sanders, or his son, concluded that they would acquire title to the land by adverse possession, they would have to hold it for seven years, and this they did not do. They could not in 1916 assert any claim of the land by virtue of the tax title and claim title to the land after holding for two years because, as we have already seen, their tax title amounted to nothing more than a redemption of the land. It follows that the motion for a rehearing will be denied.